                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION
 UNITED STATES OF AMERICA,                         )
                                                   )
                                 Plaintiff,        )
                                                   )
                       v.                          )      Case No. 4:19-00215-CR-RK
                                                   )
 (1) PATRICK MICHAEL DINGLE,                       )
                                                   )
                                 Defendant.        )
      ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
        Pending before the Court are Defendant’s Motion to Suppress and request for a Franks
hearing (Doc. 38) and Defendant’s Fourth Motion to Dismiss the Indictment (Doc. 55).
        In his Motion to Suppress (Doc. 38), Defendant seeks to suppress all evidence obtained
during searches conducted on March 6, 2018, due to alleged Fourth Amendment violations.
Defendant requests a Franks hearing based on alleged inadequacies in the search warrant
affidavits.    United States Magistrate Judge Jill A. Morris conducted an oral argument on
Defendant’s Motion to Suppress on September 30, 2020.
        On January 22, 2021, Judge Morris issued the Report and Recommendation. (Doc. 87.)
Defendant filed objections to the Report and Recommendation on February 19, 2021. (Doc. 91.)
        Pursuant to Federal Rule of Criminal Procedure 59(b)(3), “[a] district judge must consider
de novo any objection to a magistrate judge’s recommendation.” After an independent, de novo
review of the record, including the applicable law, and Defendant’s objections and Motion to
Suppress, this Court hereby adopts and incorporates as its own Opinion and Order the Report and
Recommendation of United States Magistrate Judge Morris. (Doc. 87.)
        In his Fourth Motion to Dismiss the Indictment (Doc. 55), Defendant argues the Indictment
failed to state an offense in that it allegedly charged as a crime conduct not covered by the scope
of the federal wire fraud statute.
        On February 3, 2021, Judge Morris issued the Report and Recommendation. (Doc. 88.)
Defendant filed objections to the Report and Recommendations on March 2, 2021. (Doc. 93.)
        After an independent, de novo review of the record, including the applicable law, and
Defendant’s objections and Fourth Motion to Dismiss the Indictment, this Court hereby adopts



              Case 4:19-cr-00215-RK Document 97 Filed 03/16/21 Page 1 of 2
and incorporates as its own Opinion and Order the Report and Recommendation of United States
Magistrate Judge Morris. (Doc. 88.)
       Accordingly, it is hereby ORDERED that:
       (1) Defendant’s objections are OVERRULED;
       (2) Judge Morris’s Reports and Recommendations (Docs. 87 and 88) are ADOPTED; and
       (3) Defendant’s Motion to Suppress Evidence (Doc. 38) and Fourth Motion to Dismiss the
          Indictment (Doc. 55) are DENIED.
IT IS SO ORDERED.
                                                 s/ Roseann A. Ketchmark
                                                 ROSEANN A. KETCHMARK, JUDGE
                                                 UNITED STATES DISTRICT COURT

DATED: March 16, 2021




          Case 4:19-cr-00215-RK Document 97 Filed 03/16/21 Page 2 of 2
